Metcalf, J.
The declarations of Sylvanus Chamberlain, whilst he owped the defendant’s estate, were admissible in evidence against the defendant, his heir at law; and them effect was to be judged of by the jury. 1 Greenl. Ev. § 109. Marcy v. Stone, 8 Cush. 4. Doe v. Campbell, 1 Ired. 482. They were admissible, not because he was a commissioner to divide Ellis’s estate, and because they were made when he was so acting, but because they were made when he was owner”of part of the mill and water privilege, and were against his interest. Whether the division of Ellis’s estate should have any greater legal effect, by reason of Sylvanus Chamberlain’s having acted as one of the commissioners who divided it, than it should have had, if he had not so acted, depended upon the view which the jury might take of his acts as well as of his declarations. If the jury believed that he, as commissioner, appraised that estate higher than he otherwise would, because of a right to take water to it *322through the ditch, then greater legal effect should be given to the division, than should have been given to it, if he had not been such commissioner. His acts might legally be held to give additional weight to his declarations; especially as he was acting under oath. The judge therefore rightly declined to give ihc instruction which the defendant asked on this point.

Exceptions overruled.